DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/269,556.  Claims 1-20 are pending and subject to examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Giles (U.S. Patent Application Publication No. 2010/0126110), in view of Keene (U.S. Patent No. 7,096,630).
Regarding independent claims 1 and 11, Giles describes a flooring system/method having a hybrid underlayment, the flooring system/method comprising: 
water-resistant isolation boards (40c; ¶ [0014]) adhered to a subfloor (¶ [0019]: “any suitable adhesive may be used”) in a targeted area, the targeted area lying within a first portion of the subfloor adjacent to a wall frame (Figs. 1 and 3A-3D); 
water-resistant structural boards (40d; ¶ [0014]) adhered to a top side of the isolation boards (¶ [0019]: “any suitable adhesive may be used”; Figs. 3A-3D); and 
a cementitious product (600) poured on a second portion of the subfloor so that the poured cementitious product is level with a top side of the structural boards (Fig. 3C), 
wherein a combination of the isolation boards and the structural boards provides a pour stop for the cementitious product and at least to some degree is capable of reducing the formation of mold by inhibiting water from the cementitious product entering individual isolation board and structural boards (¶ [0016]; Fig. 3C).
Giles does not appear to expressly describe positioning the isolation boards adjacent to the wall frame such that there is a gap between the boards and the wall frame less than or equal to 3/16 inch.  As evidenced by Keene, it was old and well-known in the art to position the boards (40) adjacent to the wall frame (26) such that there is a gap between the boards (40) and the wall frame (26) of what appears to be less than or equal to 3/16 inch (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.  Moreover, the Examiner notes that the gap dimension recitation appears to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited gap dimension has not clearly been established in the present record via objective evidence. 
Accordingly, Giles as modified by Keene results in the claimed invention.

Regarding claims 2 and 12, wherein the water-resistant isolation boards comprise boards formed with processing oils added during manufacture to improve water resilience (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Regarding claims 3 and 13, wherein the water-resistant isolation boards comprise a homogeneous composition with resistance to moisture (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Regarding claims 4 and 14, wherein the cementitious product of Keene does not contact the wall frame (Fig. 2).



Regarding claims 7 and 17, wherein the water-resistant isolation boards comprise engineered wood products prepared from wood fiber extracted from chips and pulped wood paste (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Regarding claims 8 and 18, wherein the water-resistant isolation boards comprise cellulose fiberboards (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Regarding claims 9 and 19, wherein the water-resistant isolation boards are different from the water-resistant structural boards (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Regarding claims 10 and 20, wherein the water-resistant isolation boards are the same as the water-resistant structural boards (Giles Figs. 3A-3D; Abstract; ¶ [0014]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 10,662,657.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '657 patent and/or are obvious variants thereof.

Response to Arguments
Applicant’s arguments filed on 1 June 2021 have been considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635